Citation Nr: 1730301	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-20 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for service-connected bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints from July 21, 2010 to March 23, 3016 and 50 percent since March 24, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to September 1996.  He also served in the Army National Guard from November 1996 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in which the RO granted service connection for bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints (pes planus) at a rating of 0 percent disabling, effective July 21, 2016.

The claim was subsequently transferred to the jurisdiction of the RO in New York, New York.  

In April 2015, the Veteran testified at a hearing before the undersigned. 

In February 2016, the Board remanded the claim.  

In April 2016 the RO issued a rating decision increasing the evaluation for bilateral pes planus and a great toe disability to 50 percent, beginning March 24, 2016.  


FINDINGS OF FACT

1.  Beginning July 18, 2013 the Veteran's pes planus and great toe disability has been manifested by sharp, persistent pain in both feet that is worse with weight bearing; in both feet, the weight-bearing line falls over or medial to the great toe; there is inward bowing of the Achilles tendon; and there is marked inward displacement and severe spasm of the Achilles tendon on manipulation that is not improved by orthopedic shoes or appliances. 

2.  Prior to July 18, 2013, the Veteran's pes planus and great toe disability was manifested by intermittent pain of the left toe with mild degenerative changes consisting of joint space narrowing and osteophytosis at the first metatarsophalangeal joints, bilaterally; weight bearing was at the midline, bilaterally, and Achilles tendon alignment was correctable and non-tender, bilaterally; and the condition was relieved by arch support. 


CONCLUSIONS OF LAW

1.  Since July 18, 2013, the criteria for a rating of 50 percent for bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.41, 4.59, 4.71a, Diagnostic Code 5276 (2016). 

2.  Prior to July 18, 2013, the criteria for an initial rating in excess of 0 percent for bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.41, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where, in the case of an initial rating,  the evidence demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during various periods since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran filed a claim of service connection for bilateral pes planus in July 2010.  The RO granted the claim and applied a rating of 0 percent disabled under Diagnostic Code 5276.  38 C.F.R. 4.71a, Diagnostic Code 5276 (2016). 

Diagnostic Code 5276 provides a 0 percent rating for diagnosed flatfoot (pes planus) that is considered mild, with symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is applied for bilateral or unilateral moderate flatfoot, where the weight bearing line of the foot is over or medial to the great toe, there is inward bowing of the tendo achillis, and there is pain on manipulation and use of the feet.  For severe flatfoot, where there is objective evidence of marked deformity (e.g. pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, a 20 percent rating is applied when there is a unilateral disability and a 30 percent rating is applied when there is a bilateral disability.  For pronounced flatfoot, where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances, a 30 percent rating is applied when there is a unilateral disability and a 50 percent rating is applied when there is a bilateral disability.  Id.

At a December 2010 VA examination, the examiner noted that the Veteran had intermittent pain of the left toe and mild degenerative changes consisting of joint space narrowing and osteophytosis at the first metatarsophalangeal joints, bilaterally.  Weight bearing was at the midline, bilaterally, and Achilles tendon alignment was correctable and non-tender bilaterally.  The condition was relieved by arch support, but the supports did not fit the Veteran's work shoes so he was equipped with custom inserts.  See, VA Examination, December 10, 2010. 

In April 2015, the Veteran testified that he was regularly experiencing a sharp, throbbing pain in the joints of his feet.  He had limited range of motion in his left big toe and could not bear weight on his left side.  See, Hearing Transcript, April 15, 2015. 

The Veteran underwent another VA examination in March 2016 to reevaluate the severity of pes planus symptoms.  The examiner noted that the Veteran described sharp, intermittent pain in both feet that was at a level of 10 on a 1-to-10 scale.  The Veteran reported that the pain would last for one to two weeks at a time and was worse with weight bearing.  The examiner found that, in both feet, the weight-bearing line fell over or medial to the great toe, there was inward bowing of the Achilles tendon, and there was marked inward displacement and severe spasm of the Achilles tendon on manipulation that was not improved by orthopedic shoes or appliances.  See, C&P Examination, March 24, 2016. 

Following the March 2016 examination, the RO assigned a 50 percent disability rating for pes planus from the date of the examination.  38 C.F.R. 4.71a, Diagnostic Code 5276.

In May 2016, K. D., M.D., reported that the Veteran was being treated for left foot pain caused by "some condition on the great toe and the planus."  This had been diagnosed on July 18, 2013.  Despite medication and special shoes, his condition had never improved.  In a statement accompanying this report, the Veteran contended that Dr. D.'s report documented when his disability "took a turn for the worst" and that should be the effective date of the 50 percent rating.

Although the March 2016 VA examination was the first evidence documenting all the findings needed for a 50 percent rating; the Veteran's statements and testimony as well as the report from Dr. D. make it at least as likely as not that the increase in disability took place earlier than the date of examination.  The Veteran has provided competent and credible evidence that the increase was factually ascertainable when he sought treatment from Dr. D. on July 18, 2013.  Accordingly the 50 percent rating is warranted from that date.  

There is no evidence prior to that date showing any of the findings needed for a compensable rating for pes planus.  The Board has considered whether separate ratings are warranted for the disabilities of the great toes; but the rating schedule does not provide for such ratings absent amputation.  38 C.F.R. § 4.71a.

From the date of the initial claim to April 15, 2015, the only evidence of the symptoms of pes planus came from the December 2010 examination.  The Veteran's symptoms at that examination accurately reflected a 0 percent rating.  At no point prior to the April 15, 2015 hearing did the evidence indicate symptoms that would warrant a higher rating.  Therefore, the Board must deny the claim for an initial rating in excess of 0 percent, prior to July 18, 2013.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating of 50 percent for service-connected bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints is granted beginning July 18, 2013. 

Entitlement to an initial rating in excess of 0 percent for service-connected bilateral pes planus with bilateral great toe osteoarthritis of bilateral first metatarsophalangeal joints prior to July 18, 2013 is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


